7 F.3d 226
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Alfonso CAREY, Defendant-Appellant.
No. 92-5347.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 4, 1993.Decided:  September 29, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M. J. Garbis, District Judge.  (CR-91-191-MJG)
Fred Warren Bennett, Federal Public Defender, Denise Benvenga, Assistant Federal Public Defender, Baltimore, Maryland, for Appellant.
Richard D. Bennett, United States Attorney, Maury S. Epner, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before WIDENER and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Alfonso Carey appeals from the district court's order affirming a conviction for driving while intoxicated.*  Carey contended in his appeal to the district court, as he does here, that the testimony of one of the arresting officers on redirect examination was inadmissible hearsay as to the officer's police report, and that the testimony amounted to improper bolstering of the officer's unimpeached testimony.  Carey did not preserve the hearsay objection for appellate review.  See Fed.  R. Crim.  P. 52.  Further, the officer's testimony was properly admitted because it was elicited in response to the defense's attack, during cross examination, on the veracity and consistency of the officer's testimony about the events surrounding the arrest, as memorialized in the police report.  Because the trial court did not abuse its discretion in admitting the testimony, we affirm Carey's conviction.   United States v. Gravely, 840 F.2d 1156, 1162 (4th Cir. 1988).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Carey was tried by a jury before a magistrate judge pursuant to 18 U.S.C. § 3401 (1988)